t c memo united_states tax_court randall a and kelly c schrimsher petitioners v commissioner of internal revenue respondent docket no filed date william j bryant and gwendolyn denoux skinner for petitioners robert w dillard and jeffrey s luechtefeld for respondent memorandum opinion thornton judge this matter is before us on respondent’s motion for partial summary_judgment filed pursuant to rule 1all rule references are to the tax_court rules_of_practice continued respondent determined deficiencies and penalties with respect to petitioners’ federal income taxes for through as follows year deficiency penalty sec_6662 h dollar_figure dollar_figure big_number big_number big_number big_number 1in the notice_of_deficiency respondent determined that petitioners are liable for the penalties listed above pursuant to sec_6662 which imposes a 40-percent penalty for gross_valuation_misstatements respondent determined alternatively that petitioners are liable for 20-percent accuracy-related_penalties pursuant to sec_6662 for substantial understatements of income_tax valuation misstatements and negligence or disregard of rules or regulations respondent’s motion for partial summary_judgment states that if the court determines that petitioners have an underpayment because they failed to meet the sec_170 substantiation requirements rather than because they overvalued the facade easement the 40-percent penalty under sec_6662 will not apply and that petitioners’ penalties under sec_6662 will be dollar_figure dollar_figure and dollar_figure for the years and respectively respondent does not seek summary_judgment as to any penalty the deficiencies arise largely from respondent’s disallowance of deductions that petitioners claimed for a charitable_contribution of a facade easement in his motion for partial summary_judgment respondent contends that the deductions were not properly substantiated under sec_170 continued and procedure and all section references are to the internal_revenue_code code for the taxable years at issue background the following facts are not in dispute on date randall a schrimsher petitioner executed a document entitled preservation and conservation_easement agreement the agreement granting a facade easement to the alabama historical commission the commission the facade easement is with respect to property in huntsville alabama commonly known as the times building the agreement states in relevant part for and in consideration of the sum of ten dollars plus other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged the grantor petitioner does hereby irrevocably grant bargain sell and convey unto the grantee the commission its successors and assigns a preservation and conservation_easement to have and hold in perpetuity the agreement also includes a clause the merger clause stating that this agreement sets forth the entire agreement of the parties with respect to the easement and supercedes all prior discussions negotiations understanding or agreements relating to the easement all of which are merged herein the agreement states that in the event of any dispute or question arising in connection with the agreement the laws and regulations of the state of alabama shall apply on form_8283 noncash charitable_contributions attached to their joint federal_income_tax return petitioners listed the appraised fair_market_value of the facade easement as dollar_figure petitioners’ appraisal_summary on the form_8283 omitted various required items of information in addition it was not signed or dated by the donor the appraiser or any representative of the donee petitioners did not attach to their tax_return any written appraisal of the facade easement after applying the limitations of sec_170 for petitioners deducted dollar_figure as a noncash charitable_contribution with respect to the facade easement for and they claimed charitable_contribution carryover deductions of dollar_figure and dollar_figure respectively with respect to the contribution of the facade easement in the notice_of_deficiency respondent disallowed any charitable_contribution_deduction for the facade easement on the alternative grounds that petitioners had failed to satisfy the sec_170 substantiation requirements and had failed to establish the easement’s value to be dollar_figure petitioners residing in alabama petitioned this court discussion the court may grant summary_judgment if there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 as the party seeking partial summary_judgment respondent has the burden of showing that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b see 477_us_317 interpreting analogous provisions of rule of the federal rules of civil procedure 85_tc_527 respondent need not however negate with evidence every allegation made by petitioners he may carry his burden with a showing that there is an absence of evidence to support the nonmoving party’s case celotex corp v catrett supra pincite once the opposing party presents evidence sufficient to support its claims we must draw all factual inferences in favor of the opposing party 85_tc_812 79_tc_340 a respondent’s alternative contentions respondent seeks summary_judgment that the disputed deductions should be disallowed because petitioners failed to obtain a contemporaneous written acknowledgment of the facade easement from the commission as required by sec_170 alternatively respondent seeks summary_judgment that the disputed deductions should be disallowed because petitioners failed to satisfy the requirements of sec_170 in that they failed to obtain a qualified_appraisal and attach it to their federal_income_tax return b contemporaneous written acknowledgment as a general_rule a charitable_contribution of dollar_figure or more must be substantiated with a contemporaneous written acknowledgment from the donee organization sec_170 the contemporaneous written acknowledgment need not take any particular form thus for example acknowledgments may be made by letter postcard or computer-generated forms h conf rept pincite ndollar_figure 1993_3_cb_393 the contemporaneous written acknowledgment must include this information i the amount of cash and a description but not value of any property other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii sec_170 petitioners contend that the agreement constitutes a contemporaneous written acknowledgment within the meaning of sec_170 respondent does not dispute that the agreement is an acknowledgment or that it was contemporaneous but he contends that the agreement fails sec_170 because it does not state whether the 2as discussed infra this requirement is subject_to exceptions contained in sec_170 and e commission provided any goods or services in consideration for the facade easement respondent acknowledges that the agreement expressly states that the commission provided consideration for the facade easement of ten dollars plus other good and valuable consideration respondent suggests however that this language should be disregarded asserting that it is typical ‘boilerplate’ without expressly alluding to the language that respondent has termed boilerplate petitioners argue that the clear and unambiguous merger clause signifies that the agreement was the entire agreement and consequently it is apparent that no cash or compensation was exchanged between petitioners and the commission thus petitioners seem to suggest that the consideration recited in the deed dollar_figure plus other good and valuable consideration was fictitious and indeed it might have been 3over a century ago one court commented upon the apparently durable practice of reciting nominal monetary consideration in deeds the popular idea is that there must be a money consideration expressed in all deeds to render them valid as a general_rule deeds which appear upon their face to be founded upon love and affection and a small money consideration are intended by the parties as gifts as the money consideration is rarely ever paid or intended to be paid while it is well known to the profession that it is not essential to the validity of a deed_of_gift to express therein a money consideration still to satisfy the popular belief it continued but even if the commission actually provided no consideration for the contribution the written acknowledgment must say so in order to satisfy the requirement of sec_3 continued is the almost universal practice to state a small sum of money as a part of the consideration in such a deed the learned lawyer who was the immediate predecessor of the present chief justice of this court in drawing a deed_of_gift which was to be executed by himself once expressed the consideration of the same to be love and affection and the fictitious dollar of the law he thus yielded to the popular belief and at the same time indicated by the language used that it was not essential to the validity of the deed that it should be founded upon anything else than simply a good consideration martin v white s e ga under alabama law to the extent a recitation of indeterminate valuable consideration has operative effect it would appear to relate more to a deed of bargain and sale than to a deed_of_gift as the alabama supreme court explained in houston v blackman ala in deeds of bargain and sale the expression of any the slightest consideration--for instance a pepper- corn even--will support them as between the parties the only use and operation of the expression of a consideration or the introduction of a clause reciting a consideration is to prevent a resulting trust to the grantor and to estop him from denying the making and effect of the deed for the uses therein declared one possible effect of reciting other valuable consideration in a deed of bargain and sale may be in the event the transferor’s creditors later challenge the transfer to permit parol evidence as to the existence of adequate pecuniary consideration see id see also taylor v jones so 2d ala holding that a deed’s stated consideration of the sum of one dollar and other good and valuable consideration was sufficient to support conveyances of real_property f b ii see friedman v commissioner tcmemo_2010_ as the legislative_history notes if the donee organization provided no goods or services to the taxpayer in consideration of the taxpayer’s contribution the written substantiation is required to include a statement to that effect h conf rept supra pincite n c b pincite the only statement in the agreement concerning consideration is the statement that the commission provided consideration of dollar_figure plus other good and valuable consideration whether or not it be considered boilerplate and whether or not it be considered in conjunction with the merger clause this statement does not indicate that the commission provided no goods or services and if the statement be construed literally to mean that the commission provided the stated consideration then the agreement fails the requirement of sec_170 since it does not include a description and good_faith estimate of the other good and valuable consideration consequently we agree with respondent that the agreement does not satisfy the requirements of sec_170 and iii the parties have not addressed whether any statutory exception might render the sec_170 requirement of a contemporaneous written acknowledgment inapplicable to the transaction in question more particularly sec_170 provides that the requirement of a contemporaneous written acknowledgment does not apply if the donee organization files a return on a form and in the manner regulations may prescribe that includes the information otherwise required to be included in the contemporaneous written acknowledgment in addition sec_170 authorizes regulatory exceptions in appropriate cases to some or all of the requirements of sec_170 pursuant to this authority the regulations provide that goods and services are disregarded for purposes of sec_170 if they have insubstantial value under guidelines provided in revproc_90_12 1990_1_cb_471 and revproc_92_49 1992_1_cb_987 and any successor documents sec_1_170a-13 income_tax regs petitioners bear the burden of substantiating their charitable_contribution deductions see rule a neither 4as relevant here these guidelines generally provide that benefits received in connection with a payment to a charity will be considered to have insubstantial value if these two requirements are met the payment must occur in the context of a fundraising campaign in which the charity informs patrons how much of their payment is a deductible contribution and either a the fair_market_value of all of the benefits received is the lesser_of percent of the donor’s payment or for tax years beginning in dollar_figure or b the payment is for tax years beginning in dollar_figure or more and the only benefits received are token items revproc_90_12 sec_3 1990_1_cb_471 revproc_2003_85 sec_3 2003_2_cb_1184 5petitioners do not contend that the issue of their compliance or noncompliance with the sec_170 substantiation requirements constitutes a new_matter so as to place the burden_of_proof upon respondent pursuant to rule continued in their petition nor in any other fashion in these proceedings have petitioners raised any issue as to the applicability of any exception to the contemporaneous written acknowledgment requirement of sec_170 we deem petitioners to have waived any such issue c conclusion for the reasons explained above we conclude and hold that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law disallowing the disputed deductions for petitioners’ failure to obtain a contemporaneous written acknowledgment of the facade easement in the light of this conclusion it is unnecessary to address respondent’s alternative contention that petitioners failed to satisfy the requirements of sec_170 accordingly an appropriate order will be issued granting respondent’s motion for partial summary_judgment continued a in certain circumstances sec_7491 may operate to shift to the commissioner the burden_of_proof with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability as one precondition for shifting the burden_of_proof however the taxpayer must have complied with code requirements to substantiate any item sec_7491 since the question before us is whether petitioners have complied with the substantiation requirements of sec_170 the burden_of_proof remains with them as to this issue
